                                                  uS:..>:.:: SDNY
                                                  CJOCUMENT
UNITED STATES DISTRICT COURT                      ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                      DOC#                  :,    ;it!_--·-·
                                                   DATE Fil.ED:     _i;;2•.-
DAVID DICARLO,

                             Plaintiff,            19-CV-9962 (JGK)

             - against -                           ORDER

THE JONES GROUP, INC.,

                             Defendant.


JOHN G. KOELTL, District Judge:


      Federal Rule of Civil Procedure 4(m)         requires a plaintiff

to effect service of a complaint within 90 days after the

complaint is filed.          If a defendant is not served within 90 days

after the complaint is filed, the Court must dismiss this action

without prejudice or order that service be made within a

specified time. See Harmon v. Bogart, 788 F. App'x 808, 808-09

(2d Cir.    2019).

      The time for the plaintiff to serve the defendant, or

request an extension of time in which to do so, is extended

until February 10, 2020. If the plaintiff does not serve the

defendant by this date, the Court will dismiss this action

without prejudice.

SO ORDERED.

Dated:       New York, New York
             January 31, 2020

                                           United States District Judge
 Copy mailed to pro se party(ies)
         at docket address
